DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I, Figures 1-9: A clamping unit characterized by a single roller (46) cooperating with a wedge (40) having a flat ramp surface.
Species II, Figures 10-12: A clamping unit characterized by multiple balls (56) cooperating with a wedge (40) having multiple tapered ramp surfaces (40b, 40c).
Species III, Figure 13A: A clamping unit characterized by the lack of a wedge, where a rolling element (60) cooperates with a pressing body (48) having a tapered surface (48e), and an operation member (44) in the shape of an “L” is provided with a spring receiver (44c).
Species IV, Figure 13B: A clamping unit characterized by the presence of a wedge (40), where a rolling element (60) cooperates with a pressing body (48) having a tapered surface (48e), and an operation member (44) in the shape of a “T” is provided with a guide groove (37b).
Species V, Figure 13C: A clamping unit characterized by the presence of a wedge (40), where a rolling element is omitted and replaced with a trapezoidal moving body (62) which cooperates with a pressing body (48) having a tapered surface (48e), and an operation member (44) in the shape of a “T” is provided with a guide groove (37b).
Species VI, Figure 14A: A clamping unit characterized by the omission of a wedge, where a rolling element is omitted and replaced with a wedge-shaped moving body (62) having a flat side (62b) which cooperates with a flat surface of a case body (33) and a tapered side (62a) cooperating with a tapered surface (48e) of a pressing body (48), and an operation member (44) in the shape of a “T” is provided with a guide groove (37b).
Species VII, Figure 14B: A clamping unit characterized by the presence of a wedge (40), where a rolling element is omitted and replaced with a wedge-shaped moving body (62) having a flat side (62a) which cooperates with a pressing body (48) having a vertical surface (48e) and tapered side (62b) cooperating with a tapered surface (40a) of the wedge, and an operation member (44) in the shape of a “T” is provided with a guide groove (37b).
Species VIII, Figure 15: A clamping unit characterized by a circular operation member (144).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, no claim is generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I-VIII lack unity of invention because the groups do not share the same or corresponding technical feature as evidenced by the differing structures portrayed in the aforementioned figure ranges and the special technical features provided in the descriptions above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678                                                                                                                                                                                                       
April 29, 2022